PER CURIAM. In this Anders1 appeal, we affirm Reka-la Morrison’s judgments and sentences and the revocation of her probation. However, the order of revocation of probation entered on February 21, 2017, nunc pro tunc to February 16, 2017, does not identify the conditions found to be violated. We remand solely for entry of a corrected revocation order specifying the conditions of probation that Ms. Morrison violated. See Huggins v. State, 216 So.3d 785, 785 (Fla. 2d DCA 2017); Greene v. State, 919 So.2d 684, 685 (Fla. 2d DCA 2006) (“A proper order of revocation will identify the specific conditions of probation violated by the defendant.” (citing Greer v. State, 831 So.2d 1261, 1262 (Fla. 2d DCA 2002))). Affirmed; remanded with directions. KELLY, CRENSHAW, and MORRIS, JJ., Concur.  . Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).